DETAILED ACTION
This Non-Final Office Action is in response to amendment filed on 03/22/2021.
Amended claims 1, 8, 14 and 20 filed on 03/22/2021 are being considered on the merits. Claims 1-25 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.

Response to Amendment 
The amendment filed 03/22/2021 has been entered. Claims 1, 8, 14 and 20 have been amended.  Claims 1-25 remain pending in the application. 

Response to Arguments
Applicant’s argument, see amended claims 1, 8, 14 and 20 and Applicant’s Remarks, Pages 10-13, regarding the newly added limitations “wherein the modified authentication code is to be based on a new value generated specifically for a corresponding write of data to memory to provide data freshness control including iterative authentication and re-encryption based on a timestamp value” filed 03/22/2021, with respect to the rejection(s) of claims 1, 8, 14 and 20 under 35 U.S.C. § 103 has been a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following newly found prior art: Ficarra (US 2017/0257383 A1, hereinafter “Ficarra”) in conjunction with Hosie-Durham.
Hosie does not appear to specifically disclose, but Durham teaches “wherein the modified authentication code is to be based on a new value generated specifically for a corresponding write of data to memory” in Para [0028], wherein the MAC is generated based on encrypted data written to memory. Para [0035-0036] teaches generation of a new key for a new MAC that is generated based on the new key and data associated with the MAC. Durham’s new key is generated specifically for the new MAC, which is generated based on encrypted data written to memory and therefore teaches “a modified authentication code is to be based on a new value generated specifically for a corresponding write of data to memory.” The purpose of Durham’s re-keying is “to provide data freshness control including iterative authentication and re-encryption” which is taught in Para [0024], wherein re-keying and other re-authentication operations are performed to provide protection and is done by the MAC being encrypted with new key (Para [0039]) which refreshes the MAC line (Para [0084]). Durham’s new key is generated to replace old MAC values and involves the step of authenticating the old MAC and original key prior to generating the new MAC by re-encrypting with the new key (Para [0036]), and therefore Durham teaches data freshness control including iterative authentication (i.e. repeating authentication) and re-encryption in its re-keying process.
Although Durham teaches the aforementioned limitations wherein a new value is generated specifically for a corresponding write of data to memory to provide data freshness control including iterative authentication and re-encryption, Examiner submits that, as stated by the Applicant on page 12 of Applicant’s Remarks, Durham does not disclose a new value generated specifically…to provide data freshness control including iterative authentication and re-encryption based on a timestamp value. Para [0027], wherein “…the modified authentication code may be refreshed based on a refreshed initialization value…a TS (timestamp) value may be used to refresh by rolling a timestamp value into an IV/IS.” In other words, the modified authentication code is based on a new initialization value generated based on a timestamp value. With this understanding, it can be seen that Ficarra teaches the limitation of an authentication code based on a new value generated based on a timestamp value in Para [0108], wherein the generator generates an authentication code based on one or more features such as a secret value and a time or timestamp generated by generator, and the data used to generate authentication code can change over time. This combination of “one or more features” as taught by Ficarra is basically an “initialization value” as taught by the Applicant, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosie and Durham with the invention of Ficarra to apply a known technique to a known device ready for improvement to yield predictable results. By generating a new timestamp and incorporating it into data, it inherently “refreshes” the data because it results in the generation of new data. Therefore, one of ordinary skill in the art would have been motivated to apply the teachings of Ficarra to generate an authentication code by generating a new value based on timestamp information to make attacks more difficult (Para [0108]), therefore yielding the predictable result of improving security. 
For the reasons stated above, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 15, regarding allowance of the application. Examiner asserts that claims 1-25 are rejected for the reasons stated – please refer to the 35 U.S.C. § 103 section below for the detailed rejection.
Conclusion: Hosie-Durham-Ficarra teaches the aforementioned limitations of independent claims 1, 8, 14 and 20, rendering the claim limitations obvious before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9, 13-15, 19-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosie (US 2019/0087566 A1, hereinafter "Hosie") in view of Durham et al. (US 2016/0283750 A1, hereinafter "Durham"), further in view of Ficarra (US 2017/0257383 A1, hereinafter “Ficarra”).

Regarding independent claim 1 (Currently Amended), Hosie discloses An electronic processing system comprising:
a processor (Para [0035], processing circuitry configured to generate an authentication code; Para [0098], processor or other processing device programmed to perform the function); and
logic communicatively coupled to the processor to (Para [0060], processing program logic controls host data processing apparatus to generate authentication code):
modify an authentication code associated with encrypted data to generate a modified authentication code (Fig. 4A, generate PAC using encrypted CSH and insert into src1 (concatenate with addr) to generate src1’; Para [0081], modifier comprises encrypted version of call stack hash (or call path identifier, Para [0062]) generated by encryption/decryption engine), wherein the modified authentication code is to be based on a value (Para [0079], modifier values used can be values specific to a particular region of the program code, e.g. Para [0080] modifier value could correspond to contents of register), and wherein the modified authentication code and the encrypted data are to be stored in memory (Para [0049], authentication code extracted from memory address; Para [0075], resulting authentication code inserted into address and written to register; Para [0084], encrypted version of current value of CSH saved to memory), and
validate decrypted data, to be generated from the encrypted data, based on the modified authentication code (Para [0055], save value dependent on call path identifier to data store so previous values of call path identifier can be restored to ensure consistent authentication of previously authenticated values using authentication code; Para [0056], decryption may be applied in response to call path identifier restore instruction to decrypt value read from data store), to determine whether a match condition exists between a new authentication code generated and the modified authentication code stored in the memory, wherein validating the decrypted data includes (Para [0076], expected authentication code PAC’ compared with previously generated code PAC to determine match):
when a match condition exists, confirming the match (Para [0076], expected authentication code PAC’ compared with previously generated code PAC to determine match), and
when a match does not exist, automatically issuing a security action (Para [0076], if mismatch between expected and previously generated code, error handling response triggered).
	However, Hosie does not appear to specifically disclose wherein the modified authentication code is to be based on a new value generated specifically for a corresponding write of data to memory to provide data freshness control including iterative authentication and re-encryption, a new authentication code generated on decryption, issuing a security action including generating an updated modified authentication code with updated encrypted data, and issuing a write request to store the updated modified authentication code and the updated encrypted data in the memory.
(Para [0028], MAC generated based on encrypted data written to memory; Para [0035], generate new key; Para [0036], new MAC generated based on new key and data; Examiner asserts that Durham’s new key is generated specifically for the new MAC, which is associated encrypted data written to memory and therefore teaches “a modified authentication code is to be based on a new value generated specifically for a corresponding write of data to memory”) to provide data freshness control including iterative authentication and re-encryption (Para [0024], re-keying and other re-authentication operations; Para [0039], MAC encrypted with new key; Para [0084], refreshing of MAC line; Examiner asserts that Durham’s new key is generated to replace old MAC values and involves the step of authenticating the old MAC and original key prior to generating the new MAC by re-encrypting with the new key (Para [0036]), and therefore Durham teaches iterative authentication (i.e. repeating authentication) and re-encryption in its re-keying process), a new authentication code generated on decryption (Para [0031], determine whether decrypted MAC value matches validation MAC value), generating an updated modified authentication code with updated encrypted data (Para [0032] MAC value re-keyed so that compromised MAC value cannot be replayed without raising integrity violation; Para [0036], new MAC generated based on new key and data; Para [0074], counter associated with MAC value updated if associated MAC value changed; Para [0077], counter value encrypted), and issuing a write request to store the updated modified authentication code and the updated encrypted data in the memory (Para [0036], new MAC written back to memory, replacing original MAC, Para [0073], ensure encrypted value of MAC line is modified each time a new MAC value is written; Para [0081], counter incremented for affected MAC line which is encrypted and written to memory).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosie with the invention of Durham.
(Durham, Para [0032]). A given memory location is updated with data and is protected with an integrity value associated with a current key so that using an old value does not work (Durham, Para [0018]), thereby enhancing security.
However, the combination of Hosie, Durham and Ficarra does not appear to specifically teach wherein the modified authentication code is to be based on a new value generated based on a timestamp value.
In the same field of endeavor, Ficarra teaches wherein an authentication code is based on a new value generated based on a timestamp value (Para [0108], generator generates authentication code based on one or more features such as secret value and time or timestamp generated by generator, data used to generate authentication code can change over time).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosie and Durham with the invention of Ficarra. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Ficarra to generate an authentication code containing timestamp information to make attacks more difficult (Para [0108]), therefore yielding the predictable result of improving security.

Regarding dependent claim 2 (Original), the combination of Hosie, Durham and Ficarra teaches the system of claim 1. Hosie further discloses the claim further including logic to construct an initialization value based on a nonce value (Fig. 4A, generate src1’ (based on src1) with PAC and addr; Para [0048], authentication code can be inserted into any subset of the unused bits of the address; Para [0074], first source operand/value specifies address comprising a certain number of bits X that only uses a certain number Y bits for valid addresses) and one or more of a memory address for the encrypted data (Para [0065], current value of CSH permuted by encryption/decryption engine with function return address and CSH key; Para [0080], modifier value corresponding to contents of stack pointer register within architectural register indicating location of stack in memory; Para [0081], modifier comprises encrypted version of call stack hash), a key identifier for a key used to generate the encrypted data (Para [0085], using call stack hash key read from cryptographic key storage; Para [0086], function calling instruction specifying arguments to be passed to the function, function return address stored to link register, new contents of link register and CSH encryption key used to permute CSH register; Examiner asserts that reading an encryption key from cryptographic storage based on a function calling instruction, taught by Hosie, falls within the scope of “a key identifier for a key used to generate the encrypted data” as there is no mention of what “a key identifier” specifically entails within Applicant’s specification), or a most recent timestamp value from a running sequence of timestamp values (Para [0055], previous values of call path identifier [i.e. CSH] saved and restored for multiple alternative sequences of function calls to restore certain value of identifier to ensure consistent authentication of previously authenticated value using authentication code; Para [0080], modifier value corresponding to contents of stack pointer register indicating location for storing link register values providing function return addresses saved/restored during function calls, stack pointer register updated and provides currently active stack pointer).  

Regarding dependent claim 3 (Original), the combination of Hosie, Durham and Ficarra teaches the system of claim 2. Hosie further discloses wherein the logic is further to: 
identify one of a counter value or a pseudorandom value as the nonce value (Para [0064], program counter register indicating current point of program execution updated to branch target address corresponding to start of function code to be executed; Para [0065], in response to function calling instruction, current value of CSH permuted with function return address and CSH key; Para [0087], program counter is updated to branch to address represented in the link register); and 
construct the initialization value (Fig. 4A, generate src1’ (based on src1) with PAC and addr; Para [0048], authentication code can be inserted into any subset of the unused bits of the address; Para [0074], first source operand/value specifies address comprising a certain number of bits X that only uses a certain number Y bits for valid addresses) based on the memory address (Para [0065], current value of CSH permuted by encryption/decryption engine with function return address and CSH key; Para [0081], modifier comprises encrypted version of call stack hash), the key identifier (Para [0086], function calling instruction specifying arguments to be passed to the function, function return address stored to link register, new contents of link register and CSH encryption key used to permute CSH register), the timestamp value (Para [0084], current value of call stack hash saved from CSH register to memory in response to CSH save instruction, restore instruction may trigger previously saved call stack has to be read; Para [0055], previous values of call path identifier [i.e. CSH] saved and restored for multiple alternative sequences of function calls to restore certain value of identifier to ensure consistent authentication of previously authenticated value using authentication code), and one of the counter value or the pseudorandom value (Para [0064], program counter register indicating current point of program execution updated to branch target address corresponding to start of function code to be executed; Para [0065], in response to function calling instruction, current value of CSH permuted with function return address and CSH key; Para [0087], program counter is updated to branch to address represented in the link register).  

Regarding dependent claim 7 (Original), the combination of Hosie, Durham and Ficarra teaches the system of claim 1. Hosie further discloses the system further including one or more of:
logic to generate a prefix code for the modified authentication code;

logic to reset a counter based on an arrival of a refresh wave at an end of the memory address space in the memory; or
logic to generate a value from a virtual counter (Fig. 4A, generate PAC using encrypted CSH and insert into src1 (concatenate with addr) to generate src1’; Para [0047], replace a subset of bits from the memory address with the generated authentication code wherein replaced bits could be most significant bits more significant than a certain threshold bit within the memory address).

Regarding independent claims 8, 14 and 20 and dependent claims 9, 13, 15, 19, 21 and 25, claims 8-9 and 13 are apparatus claims, claims 14-15 and 19 are method claims, and claims 20-21 and 25 are computer readable storage medium claims corresponding to the system of claims 1-2 and 7. Therefore, claims 8-9, 13-15, 19-21 and 25 are rejected for at least the same reasons as the system of claims 1-2 and 7.

Claims 4, 10, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hosie (US 2019/0087566 A1, hereinafter "Hosie") in view of Durham et al. (US 2016/0283750 A1, hereinafter "Durham"), further in view of Ficarra (US 2017/0257383 A1, hereinafter “Ficarra”), further in view of Gonion (US 10,275,365 B1, hereinafter "Gonion").

	Regarding dependent claim 4 (Original), the combination of Hosie, Durham and Ficarra teach the system of claim 1. Hosie further discloses wherein the logic is further to:
determine one or more of a size of a first field for a nonce value in the modified authentication code or a size of a second field for an authentication value in the modified authentication code (Para [0074], source operand is address pointer and specifies an address comprising a certain number of bits; Para [0044], variants of instruction distinguished by opcode or by further field within instruction encoding; Examiner asserts that being able to identify the number of bits of an address that are actually used in practice, as taught by Hosie, falls within the scope of determining the size of field for a value in the modified authentication code); and
concatenate the authentication code with the nonce value to generate the modified authentication code (Para [0075], resulting authentication code inserted into [concatenate] unused upper bits of pointer address [value] to generate result of instruction [modified authentication code]).31 
AA7007-US  
However, the combination of Hosie, Durham and Ficarra does not appear to specifically disclose truncating code to the size of a field to form a truncated code; and concatenating the truncated code with a value.
In the same field of endeavor, Gonion teaches truncating code to the size of a field to form a truncated code; and concatenating the truncated code with a value (Col. 6: 24-33, Fig. 2 shows implemented portion of pointer (field 20), field for capabilities (field 24) and unused bits to store the signature (field 22), signature as generated from encryption algorithm may be larger than signature field and signature actually stored for address may be portion of signature by truncating signature; Col. 7: 60-65, generated signature may be combined with annotated pointer to form signed, annotated pointer which is written to destination register/memory).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosie, Durham and Ficarra with the invention of Gonion. The motivation for doing so would be the user of a known technique to improve similar devices in the same way. By combining the signature with the annotated pointer to form a signed, annotated pointer (Gonion, Col. 7: 60-65), when the pointer is used to perform a memory operation such as read or write, the signed pointer may be authenticated to ensure that unauthorized modification of the pointer or capabilities has not occurred (Gonion, Col. 1: 36-45) and thereby enhance security and prevent unauthorized modification of the capabilities. In order to implement such (Col. 6: 24-33).

Regarding claims 10, 16 and 22, claim 10 is an apparatus claim, claim 16 is a method claim, and claim 22 is a computer readable storage medium claim corresponding to the system of claim 4. Therefore, claims 10, 16 and 22 are rejected for at least the same reasons as the system of claim 4.

Claims 5, 11, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hosie (US 2019/0087566 A1, hereinafter "Hosie") in view of in view of Durham et al. (US 2016/0283750 A1, hereinafter "Durham"), further in view of Ficarra (US 2017/0257383 A1, hereinafter “Ficarra”), further in view of Narayanasamy et al. (US 2018/0300261 A1, hereinafter "Narayanasamy").

Regarding dependent claim 5 (Original), the combination of Hosie, Durham and Ficarra teaches the system of claim 1. Hosie does not appear to specifically disclose, but Durham teaches the system further including:
logic to encrypt the modified authentication code to generate an encrypted modified authentication code (Para [0028], encryption key to encrypt MAC).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosie with the invention of Durham.
The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have found it obvious to apply the teachings of Durham to encrypt a MAC value with a key that is updated to prevent a compromised MAC value from being used without raising an integrity violation (Durham, Para [0032]). A given memory location is updated with data and is protected with an integrity value associated with a (Durham, Para [0018]), thereby enhancing security.
However, the combination of Hosie, Durham and Ficarra does not appear to specifically teach a key based on two or more of a memory address, a key, or a most recent timestamp value from a running sequence of timestamp values.
	In the same field of endeavor, Narayanasamy teaches a key based on two or more of a memory address, a key, or a most recent timestamp value from a running sequence of timestamp values (Para [0049], generate one time pads using a timestamp value and an encryption key, timestamp registers can lose synchronization when communication becomes unreliable which is why sequence numbers are implemented).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hosie, Durham and Ficarra with the invention of Narayanasamy. The motivation for doing so would be combining the elements according to known methods to yield predictable results. Narayanasamy teaches one time pads utilizing timestamp values and encryption keys to maintain reliability (Narayanasamy, Para [0049]). As such, it would have been obvious to one of ordinary skill in the art to incorporate two or more of a memory address, a key, or a most recent timestamp value, as taught by Narayanasamy, in order to enhance reliability (Narayanasamy, Para [0049]).

Regarding claims 11, 17 and 23, claim 11 is an apparatus claim, claim 17 is a method claim, and claim 23 is a computer readable storage medium claim corresponding to the system of claim 5. Therefore, claims 11, 17 and 23 are rejected for at least the same reasons as the system of claim 5.

Claims 6, 12, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hosie (US 2019/0087566 A1, hereinafter "Hosie") in view of Durham et al. (US 2016/0283750 A1, hereinafter .

Regarding dependent claim 6 (Original), the combination of Hosie, Durham and Ficarra teaches the system of claim 1. Hosie further discloses the system further including logic to: 
issue a read request for the encrypted data (Para [0084], CSH restore instruction triggers previously saved (encrypted) CSH to be read from memory, is decrypted by encryption/decryption engine and restored to CSH register);
determine that the encrypted data is authenticated to allow for an updated modified authentication code to be generated (Para [0084], CSH permute instruction or CSH inverse permute instruction where encryption/decryption engine applies CSH permutation/inverse permutation function to specified source operand using CSH key to generate updated CSH value stored back to CSH register, enables program code to simulate in order to obtain corresponding call stack has expected to result, such instructions may be restricted to executing only at certain privilege levels of processor); and 
store the updated modified authentication code in the memory (Para [0074], result of authentication code generating instruction written back to same register storing source operand).  
However, the combination of Hosie, Durham and Ficarra does not appear to specifically disclose issuing a request at an address threshold of a refresh wave and issuing a write request.
In the same field of endeavor, Hars teaches issuing a request at an address threshold of a refresh wave and issuing a write request (Para [0053], memory refresh of a memory location, microprocessor core generates a request for data at a memory location having a respective address; Para [0059], memory refresh includes performing a periodic read operation followed by a corresponding write operation, between the operations includes verifying validity).
(Hars, Para [0010]). The memory refresh includes periodically rewriting each memory location, including performing a periodic read operation followed by a corresponding write operation at each memory location and checking for validity between each operation (Hars, Para [0011]) thereby addressing active attacks to modify the contents of memory from impacting a program (Hars, Para [0005]).

Regarding claims 12, 18 and 24, claim 12 is an apparatus claim, claim 18 is a method claim, and claim 24 is a computer readable storage medium claim corresponding to the system of claim 6. Therefore, claims 12, 18 and 24 are rejected for at least the same reasons as the system of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mutescu et al. (US 10,979,403 B1) teaches an AAD, which includes a timestamp or time range, is used in the generation of a MAC or other integrity data (Col. 3).
Pisasale et al. (US 2019/0342090 A1) teaches a MAC that receives input from a counter and/or input from another freshness mechanism like NONCE, time-stamp, etc. (Para [0070]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S HAM whose telephone number is (571)272-4377.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI A SHIFERAW can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE S HAM/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497